Walker, J.
This is an action brought on two promissory notes; one of the notes is signed by Gilbert, the other by Walsh. Moser sued the firm of Walsh & Gilbert. The notes are not given by the firm, nor is there any evidence to prove that the money loaned by Moser went into the firm.
The evidence in this case, so far as it was material to make out the plaintiff’s case, does not support the verdict. Appellee’s counsel virtually admits that the weight of evidence is against him. This is so apparent that the court below should have granted a new trial; and for the error in refusing a new trial, the judgment is reversed and the cause remanded.
Reversed and remanded.